DETAILED ACTION
Withdrawn - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

	Claim 1-7, 23-34 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6-18 of U.S. Patent No. 10,160,963. Note that SEQ ID NO: 10 is at least 90% identical to SEQ ID NO: 24. Note that claim 4 in the patent encompasses position 305 and at least one of the substitutions sets (32/54/73/305/503/521/565, 54/59/73/305/503/521/565 and 54/59/305/503/521/565) encompassed in instant claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims are drawn to the same subject matter. Note that the current issued patent is related to the instant application as a continuation thus cannot rely on 35 USC 121.

	Claim 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,294,468. Note that the polypeptide of SEQ ID NO: 24 in US 10,294,468 is at least90% identical to SEQ ID NO: 10 in the instant application. Furthermore the instant claims encompass the limitation "comprising one or more substitutions" thus additional substitutions are within the limitation of the claims so long as the polypeptide is 90% identical to SEQ ID NO: 10. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims are drawn to the same subject matter. Note that the current application cannot rely on 35 USC 121 as it is not a divisional application vis-à-vis the current application. For example claim 1 of U.S. Patent .

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,160,963 and U.S. Patent No. 10,294,468 have been reviewed and are accepted.  The terminal disclaimer has been recorded.


Conclusion: Claims 1-34 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/
Primary Examiner, Art Unit 1656 
February 27, 2021